Filed 7/28/21 Conservatorship of E.B. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

Conservatorship of the Person of                               B296455
E.B.
                                                               Los Angeles County
H.B., as Conservator, etc.,                                    Super. Ct. No. ZE025235

         Petitioner and Respondent,

         v.

E.B.,

         Objector and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Donna L. Groman, Judge. Affirmed.

      Jean Matulis, under appointment by the Court of Appeal,
for Objector and Appellant.

         Ellen S. Finkelberg for Petitioner and Respondent.
                         _________________________
       E.B. appeals an order appointing his sister H.B. the
conservator of his person under the Lanterman-Petris-Short Act
(LPS Act or the Act, Welf. & Inst. Code, § 5000 et seq.).1 He
contends the trial court prejudicially erred by failing to instruct
the jury on the evaluation, weight, and effect of expert testimony.
We disagree and affirm.
            FACTS AND PROCEDURAL HISTORY
       On October 3, 2018, H.B. petitioned the court for
reappointment as conservator of E.B. under section 5350 et seq.
E.B. requested a jury trial, which began on January 28, 2019.
On January 29, 2019, the jury returned a unanimous verdict
finding E.B. gravely disabled due to a mental disorder.
       Dr. Gary Freedman-Harvey, a contract forensic
psychologist with the La Paz Gero-Psychiatric Center, testified as
an expert in support of the petition. To prepare for his testimony,
Dr. Freedman-Harvey reviewed E.B.’s records at La Paz and
met with E.B. twice in the week preceding his testimony. The
last time he had interviewed E.B. was in April 2018. He had
first met E.B. in 2004.
       Dr. Freedman-Harvey opined that E.B. had a diagnosis
of schizophrenia chronic type—a psychosis affecting a person’s
sense of reality or ability to understand their environment. The
hallmarks of the psychosis are paranoid or grandiose delusions.
As an example, Dr. Freedman-Harvey testified that E.B. had
claimed that morning that he currently earned “72 trillion
dollars” from his work.



1    Statutory references are to the Welfare and Institutions
Code unless otherwise designated.




                                2
      According to Dr. Freedman-Harvey, E.B.’s plan, if he was
released from conservatorship, was to go back to his home in
Beverly Hills, where he had a son, daughter, and other children.
Dr. Freedman-Harvey opined E.B. was gravely disabled because
he had not formulated a realistic plan for taking care of himself
and the medications he took did not give him sufficient insight
to function outside a secure setting without the delusions being
prevalent. Dr. Freedman-Harvey opined E.B. would act upon
his delusions and his delusions would keep him from fulfilling
his basic needs.
      H.B., the petitioner and E.B.’s sister, testified her brother’s
delusions started more than 30 years ago when he was about
30 years old. She said E.B. had been a wonderful big brother,
but since he became ill, he needed her to take care of him. E.B.
currently resided in a locked facility. She kept regular contact
with him, talking with E.B. on the phone and visiting him on
Saturdays or Sundays.
      H.B. filed the petition for conservatorship because E.B.
could not care for himself. She testified E.B. had delusions and
believed he lived in Beverly Hills with Joan Rivers and children
whom she had never met. He also imagined people at their table
who were not there, and he “dreams up” different people. She
worried E.B. would drink and use drugs if he were released from
the conservatorship. At one time, E.B. had come to her porch
with a prostitute and had exposed himself before H.B. returned
him to the facility.
      E.B. testified on his own behalf. He wanted to be
released from the conservatorship and he did not agree with
Dr. Freedman-Harvey’s testimony. He said his home in Beverly
Hills and children were not delusions. He testified he would




                                  3
provide for his basic needs by “pass[ing] out propane” in Detroit
and Chicago, and he would live with Joan Rivers, but not the
actress, who he understood was dead. E.B. claimed another
psychiatrist had determined he was not paranoid schizophrenic.
                           DISCUSSION2
       The LPS Act governs involuntary treatment of the mentally
ill in California. (George H., supra, 169 Cal.App.4th at p. 159.)
Under the Act, “[a] conservator of the person, of the estate, or
of the person and the estate may be appointed for any person who
is gravely disabled as a result of a mental disorder.” (§ 5350.)
“Gravely disabled” means “[a] condition in which a person, as
a result of a mental disorder, is unable to provide for his or her
basic personal needs for food, clothing, or shelter.” (§ 5008,
subd. (h)(1)(A).) However, “a person is not ‘gravely disabled’
if that person can survive safely without involuntary detention
with the help of responsible family, friends, or others who are
both willing and able to help provide for the person’s basic
personal needs for food, clothing, or shelter.” (§ 5350, subd.
(e)(1).)
       E.B. contends the trial court prejudicially erred by failing
to instruct the jury with CACI No. 219 regarding the evaluation,

2     An LPS Act conservatorship automatically expires after
one year (§ 5361), and this order has expired. The conservator
argues the case is moot—“an argument which seems to be
uniformly raised, and uniformly rejected, in appeals from LPS
conservatorships.” (Conservatorship of George H. (2008) 169
Cal.App.4th 157, 161, fn. 2 (George H.).) We agree with the
many cases that hold the appeal should be heard because it
raises issues that are capable of recurring but would evade
review because of mootness. (Ibid., citing Conservatorship
of Susan T. (1994) 8 Cal.4th 1005, 1011, fn. 5.)




                                4
weight, and effect of expert testimony in a civil trial.3 It is
undisputed that, after the close of evidence and before closing
arguments, the following exchange took place outside the jury’s
presence:
                  “THE COURT: The jury is now outside
           the courtroom. I did not give the third party
           assistance instructions because I didn’t think
           there was any testimony of [a] third party,
           that was [CACI No.] 4007. I did not include
           that and I also did not repeat the evidence
           instructions that I already gave. So, that
           would be -- let’s see, [CACI No.] 202 direct
           and indirect evidence because I gave [the]
           100 series and same for [CACI No.] 219 expert
           witness testimony. I didn’t repeat that one
           and trumped [sic] [CACI No.] 5000 duties of the
           judge and jury so we did not have to go through
           the electronic communications again. [¶]
           Any objection, Mr. Althaus [E.B.’s counsel]?

3      CACI No. 219 states: “During the trial you heard
testimony from expert witnesses. The law allows an expert
to state opinions about matters in the expert’s field of expertise
even if the expert has not witnessed any of the events involved
in the trial. [¶] You do not have to accept an expert’s opinion.
As with any other witness, it is up to you to decide whether you
believe the expert’s testimony and choose to use it as a basis for
your decision. You may believe all, part, or none of an expert’s
testimony. In deciding whether to believe an expert’s testimony,
you should consider: [¶] a. The expert’s training and experience;
[¶] b. The facts the expert relied on; and [¶] c. The reasons for
the expert’s opinion.”




                                 5
                     “MR. ALTHAUS: No, Your Honor.
                     “THE COURT: Ms. Finkelberg [the
              petitioner’s counsel]?
                     “MS. FINKELBERG: No, Your Honor.”
       Because the parties waived reporting of the jury
instructions, and because the superior court clerk was unable to
locate the jury instructions proposed and given, the trial court
certified a settled statement regarding the “proposed jury
instructions and the actual instruction[s] given . . . to the Jury.”
According to the certified settled statement, the parties requested
CACI No. 219, but the instruction was “not given.”4
       In a civil proceeding, the court’s decision not to give a
proposed instruction is usually “deemed excepted to” by operation
of statute without a party making a formal objection. (Code Civ.
Proc., § 647.) However, this statutory provision does not negate
the doctrine of invited error, which estops a party from claiming


4      According to the conservator, the court instructed the jury
with CACI No. 219 before the presentation of evidence, as she
contends the court’s statement that it “did not repeat” and
“already gave” the evidence instructions confirms. Although
we find the record ambiguous on this point, we will accept the
unequivocal account in the certified settled statement that CACI
No. 219 was not given. (See Cal. Rules of Court, rule 8.137(h)(1)
[trial court certifies settled statement if there are no corrections
or modifications after respondent has opportunity to review and
object].) It bears emphasis that a person subject to a mental
health conservatorship has a due process right to a complete
and adequate record on appeal, and the better practice is to
report all oral instructions given to the jury. (Waltz v. Zumwalt
(1985) 167 Cal.App.3d 835, 838; People v. DeFrance (2008) 167
Cal.App.4th 486, 494.)




                                  6
a judgment should be reversed because of an error that the party
affirmatively induced the trial court to commit. (Ventura v. ABM
Indus. Inc. (2012) 212 Cal.App.4th 258, 271; Mary M. v. City
of Los Angeles (1991) 54 Cal.3d 202, 212.) “The invited error
doctrine applies ‘with particular force in the area of [civil] jury
instructions. Whereas in criminal cases a court has strong
sua sponte duties to instruct the jury on a wide variety of
subjects, a court in a civil case has no parallel responsibilities.’ ”
(Stevens v. Owens-Corning Fiberglas Corp. (1996) 49 Cal.App.4th
1645, 1653 (Stevens).)
       E.B. does not contend the court’s decision not to give CACI
No. 219 is deemed excepted to under Code of Civil Procedure
section 647. Nor could he. Because his counsel affirmatively
stated he had no objection when the instruction was not given,
the invited error doctrine estops E.B. from arguing he took
exception to the court’s stated decision not to give CACI No. 219.
       Instead, E.B. contends the court must instruct the jury
sua sponte on how to evaluate expert opinion testimony
whenever an expert testifies in a conservatorship proceeding
under the LPS Act. He argues this mandate is warranted due
to the “significant liberty interests at stake,” which demand
“stringent due process protections in conservatorship
proceedings” similar to those that apply to criminal trials.
Specifically, E.B. emphasizes that trial courts are required
to instruct the jury sua sponte on the weight to be given expert
testimony in criminal trials, and he maintains “because civil
commitment has consequences comparable to a criminal
conviction,” the same sua sponte duty should attach to
conservatorship proceedings under the LPS Act. (Cf. Pen. Code,
§ 1127b.)




                                  7
       To be sure, our Supreme Court has recognized
“ ‘involuntary commitment is incarceration against one’s will
regardless of whether it is called “civil” or “criminal,” ’ ” and
therefore the “due process clause of the California Constitution
requires that proof beyond a reasonable doubt and a unanimous
jury verdict be applied to conservatorship proceedings under the
LPS Act.” (Conservatorship of Roulet (1979) 23 Cal.3d 219, 225,
235 (Roulet).) However, our high court has since explained that
Roulet was not intended to establish a blanket rule automatically
extending all criminal law procedural protections to LPS
conservatorships. Indeed, in matters not implicating
fundamental due process, the Supreme Court has found that
“the analogy between criminal proceedings and proceedings
under the LPS Act is imperfect at best and that not all of the
safeguards required in the former are appropriate to the latter.”
(In re Conservatorship of Ben C. (2007) 40 Cal.4th 529, 537–538
[holding “the Anders/Wende procedures are not required
in appeals from LPS conservatorship proceedings,” as the
“conservatee is not a criminal defendant and the proceedings
are civil in nature”]; see also Conservatorship of Susan T., supra,
8 Cal.4th at p. 1015 [holding exclusionary rule does not apply
to conservatorship proceedings, finding “no similarity between
the aims and objectives of the [LPS] act and those of the criminal
law”].)
       In George H., the court considered whether the trial court
had a sua sponte duty to instruct the jury that a conservatorship
is unnecessary if a person is capable of accepting voluntary
treatment. (George H., supra, 169 Cal.App.4th at pp. 161–162.)
In concluding there was no such duty in a conservatorship
proceeding, the reviewing court emphasized that “[a] trial court’s




                                 8
duty with regard to jury instructions is of course quite different
in criminal cases than it is in civil cases.” (Id. at p. 162.) “In
criminal cases, the court must instruct on the general principles
of law relevant to the issues raised by the evidence, even in the
absence of a request. [Citation.] In a civil case, the parties must
propose complete and comprehensive instructions in accord with
their theories. If they do not, the court has no duty to instruct
on its own motion.” (Ibid.) Recognizing the gradation in the
Supreme Court’s application of criminal procedural safeguards
to civil conservatorship proceedings, the George H. court held,
because “LPS conservatorship proceedings are not criminal
proceedings, the sua sponte duty to instruct, which applies to
jury trials in criminal cases, does not apply to jury trials under
[the LPS Act].” (Id. at pp. 164–165; but see Conservatorship of
Walker (1987) 196 Cal.App.3d 1082, 1092, fn. 5 (Walker) [holding,
because a “proposed conservatee is entitled to procedural due
process protections similar to a criminal defendant,” the “trial
court had a sua sponte duty to correctly instruct on the general
principles of law necessary for the jury’s understanding of the
case”].)5


5      The George H. court disagreed with Walker regarding the
trial court’s duty to instruct the jury in a civil conservatorship
proceeding. Walker, the George H. court explained, “clearly
understood Roulet to mean that LPS conservatorships are
sufficiently like criminal proceedings that criminal law
procedural protections automatically apply.” (George H.,
supra, 169 Cal.App.4th at p. 163, italics added.) That analysis,
the George H. court determined, was inconsistent with our
high court’s statements on the analogy between criminal and
conservatorship proceedings since Roulet. (George H., at p. 163,
citing Conservatorship of Ben C., supra, 40 Cal.4th at p. 538.)




                                 9
       We agree with George H. that the trial court in a
conservatorship proceeding does not have a sua sponte duty
to instruct the jury on general principles of law when a party
either fails to request an instruction or, as here, affirmatively
acquiesces to the court’s decision not to give an instruction.
Critically, although the court in a criminal proceeding has a duty
to instruct the jury sua sponte on evaluating expert testimony
when it is received at trial, that duty does not arise from the due
process clause of the California or United States Constitution.
Rather, the obligation is imposed by a Penal Code statute that
has no comparable provision in the Code of Civil Procedure
or the Welfare and Institutions Code. (See Pen. Code, § 1127b
[“When, in any criminal trial or proceeding, the opinion of any
expert witness is received in evidence, the court shall instruct
the jury” on the evaluation and weight of expert testimony.];
People v. Reeder (1976) 65 Cal.App.3d 235, 241 [“The instruction
called for by Penal Code section 1127b must be given sua sponte
where expert testimony has been received.”].) Because the
failure to instruct a jury on evaluating expert testimony does not
implicate fundamental due process, we conclude the procedural
safeguard mandated by Penal Code section 1127b does not
apply to a conservatorship proceeding under the LPS Act. (See
Conservatorship of McKeown (1994) 25 Cal.App.4th 502, 506
[observing, “safeguards provided to criminal defendants
have been applied to conservatorship hearings; however,
the protections are those required by the due process clause of
the California Constitution”].)



We agree with George H. and conclude the Supreme Court’s
precedents do not support the blanket rule adopted in Walker.




                                10
       Even if E.B.’s counsel had not affirmatively acquiesced
to the trial court’s stated decision not to give CACI No. 219,
we still would conclude the decision not to give the instruction
was harmless. Because the failure to instruct the jury on expert
testimony in a criminal proceeding constitutes a nonstructural
state law error, a conviction cannot be reversed unless it appears
reasonably probable that, had an instruction been given, the jury
would have rendered a verdict more favorable to the appellant.
(See People v. Williams (1988) 45 Cal.3d 1268, 1320 [“ ‘ “[T]he
erroneous failure to instruct the jury regarding the weight of
expert testimony is not prejudicial unless the reviewing court,
upon an examination of the entire cause, determines that the
jury might have rendered a different verdict had the omitted
instruction been given.” ’ ”].) The same standard applies
to our review of the decision not to give an instruction on
expert testimony in a civil conservatorship proceeding. (See
Conservatorship of K.W. (2017) 13 Cal.App.5th 1274, 1286
[applying state law prejudice standard where error did not
violate federal constitution]; Conservatorship of Maria B. (2013)
218 Cal.App.4th 514, 533–534 [same]; cf. Conservatorship of
Early (1983) 35 Cal.3d 244, 255 [where erroneous instruction
implicated constitutional right to have all elements of gravely
disabled finding proved beyond a reasonable doubt, error was
appropriately evaluated under harmless beyond a reasonable
doubt standard].)
       In assessing prejudicial error, “our duty is to look at the
instructions as a whole, not in isolation, and we must assume
jurors are able to correlate, follow, and understand the court’s
instructions.” (Bay Guardian Co. v. New Times Media LLC
(2010) 187 Cal.App.4th 438, 467; People v. Ibarra (2007)




                                11
156 Cal.App.4th 1174, 1182, citing People v. Castillo (1997)
16 Cal.4th 1009, 1016.) Although the trial court did not give the
jury specific instructions on how to evaluate expert testimony,
the jury did receive the instructions set forth in CACI No. 107
on evaluating witness testimony generally. Like CACI No. 219,
which informs jurors it is up to them to decide whether to believe
an expert’s testimony, CACI No. 107 instructed the jurors here
that it was their duty “to decide whether you believe each witness
and how important each witness’s testimony is to the case.”
(CACI No. 107, italics added.) Additionally, similar to CACI
No. 219, which instructs the jury to consider the expert’s opinion
but states it is not required to accept the opinion as true or
correct, CACI No. 107 instructed the jury to consider the
testimony of each witness and to decide how much of the
testimony it believes, noting the jury could “believe all, part,
or none of a witness’s testimony.” Finally, like the specific
instructions in CACI No. 219 on evaluating the bases for the
expert’s opinion, CACI No. 107 instructed the jury to consider
anything that reasonably tends to prove or disprove the truth
or accuracy of a witness’s testimony. Notwithstanding the
legitimate concern that juries may accord undue weight to an
expert’s opinion, we conclude CACI No. 107 adequately equipped
the jury in this case to evaluate Dr. Freedman-Harvey’s opinion
testimony, especially given the weight of other corroborating
evidence the jury received. (Cf. People v. Housley (1992) 6
Cal.App.4th 947, 959 [holding jury must be instructed that expert
testimony regarding child sexual abuse accommodation syndrome
(CSAAS) is not intended and should not be used to determine
whether the victim’s molestation claim is true because of the
demonstrated potential for misuse of CSAAS evidence].)




                               12
       Dr. Freedman-Harvey testified, based on records from
E.B.’s psychiatric treatment facility and two meetings with
E.B. in the recent week, that E.B. suffered from “schizophrenia
chronic type paranoid.” He explained the psychosis’s “hallmark”
features include hallucinatory changes, typically hearing voices
or sounds, and paranoid or grandiose delusions. Dr. Freedman-
Harvey testified E.B. exhibited these delusions in recent
statements about having “earning[s] of 72 trillion dollars”
and a “home in Beverly Hills on Main Street” with his “son,
daughter[, and] other children there.” In Dr. Freedman-Harvey’s
opinion, without a conservatorship and supervision, E.B.’s
delusions would keep him from taking care of his basic needs.
       E.B.’s sister, the petitioner and proposed conservator,
corroborated the factual bases for Dr. Freedman-Harvey’s
opinion. She testified E.B. suffered from “delusions and he
indicates that he live[s] in Beverly Hills with Joan Rivers” and
“has some kids that I’m not aware of.” Her brother also exhibited
paranoia in their interactions, including observing people at
their table “who are not there.”
       E.B.’s testimony also corroborated Dr. Freedman-Harvey’s
observations. E.B. testified he did not need to be on a
conservatorship because he could provide food, clothing, and
shelter for himself. When asked how he would continue to
provide for these basic needs if released from the conservatorship,
he explained he would “go to Detroit and pass out propane” and
“[p]ass out propane to Chicago.” He said he had savings in
“17 banks or more,” as he had been “paid restitution money for
working on a job.” Although he planned to live with “Joan Rivers
on Spring Avenue Boulevard,” he explained this was not the




                                13
actress Joan Rivers, who had died, but his wife, who some had
confused with the actress.
        E.B. argues petitioner’s counsel put significant emphasis
on Dr. Freedman-Harvey’s testimony in his closing argument and
E.B. maintains this proves the decision not to give CACI No. 219
was prejudicial. Specifically, he contends counsel’s statement
“that ‘there can be no reasonable doubt [about E.B.’s diagnosis]’
. . . played into the notion that Freedman-Harvey was infallible
because of his status as an expert” and the argument made it all
the more necessary to instruct the jury it could “ ‘believe all, part,
or none of an expert’s testimony’ as provided in CACI No. 219.”
On examination of the entire cause, we find this statement
insufficient to establish prejudicial error.
        The court instructed the jury that the lawyers’ “statements
and arguments are not evidence” (CACI No. 106) and, as
discussed, the court also instructed the jury it could “believe all,
part, or none of a witness’s testimony” (CACI No. 107). Moreover,
while counsel discussed the diagnosis, she also placed particular
emphasis on E.B.’s own testimony, which she argued likewise
“prove[d] beyond reasonable doubt” that E.B. was gravely
disabled. Looking at all the instructions as a whole and the
weight of the evidence supporting the jury’s unanimous verdict,
we cannot say it is reasonably probable that the jury would
have rendered a different verdict had the court instructed it
with CACI No. 219.




                                 14
                       DISPOSITION
     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             KALRA, J.





      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               15